              Case 3:19-cv-01843-AVC Document 19 Filed 03/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

MURAD BILAL,
                 Plaintiff,                                     Case No. 3:19-cv-01843-AVC


                 -against-

                                                                March 17, 2020
LIFE INSURANCE COMPANY OF NORTH
AMERICA,
                 Defendant.
                                                            x


                              Stipulation of Dismissal with Prejudice

         IT IS HEREBY STIPULATED between undersigned counsel for all parties in this

action, that this action be, and the same hereby is, dismissed with prejudice, and without costs or


attorneys' fees to either party.

   ROBINSON & COLE, LLP ZELDES, NEEDLE & COOPER, PC




                                                                -^-          ':>
                                                                                          -6-
                                                   David S. Rintoul, Esq.
     Patrick W. Begos
                                                   1000 Lafayette Boulevard
     1055 Washington Boulevard
                                                   Suite 700
     Stamford,CT 06901-2249
                                                   Bridgeport, CT
     Tel: 203.462.7500
                                                   Tel. No. 203.332.5782
     Fax No. 203.462.7599
                                                   Fax No. 203.333.1489
     Email: pbegos@rc.com
                                                   Email: drintoul(a;;znclaw.com
     Attorneys for Defendants
                                                   Attorneys for Plaintiff




20506421-vl
